     Case 18-27705         Doc 34    Filed 11/07/18 Entered 11/07/18 15:21:46          Desc Main
                                       Document     Page 1 of 3

This order is SIGNED.


Dated: November 7, 2018




                         IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


    In re:                                                        Case No. 18-bk-27705

    SUGARLOAF HOLDINGS, LLC,                                           Chapter 11

              Debtor,                                           Judge Kevin R. Anderson


                        INTERIM ORDER GRANTING MOTION TO USE CASH
                                       COLLATERAL


             This matter having come before the Court on the “Debtor’s Motion for Interim and Final

   Orders Under 11 U.S.C. § 363 Authorizing Use of Cash Collateral” (the “Motion”) filed by

   Sugarloaf Holdings, LLC (the “Debtor”); and Debtor having filed the Declaration of David J.

   Gray in Support of the Debtor’s Chapter 11 Petition and Requests for First-Day Relief;

             The Motion having come before the Court for a preliminary hearing on interim use of cash

   collateral on October 18, 2018 at 1:30 p.m.; and

             Brian M. Rothschild and Michael Brown having appeared on behalf of the Debtor; Gerald

   Suniville and David Billings having appeared on behalf of the Bank of the West; Matthew Cox

   and Dani Cepernich appearing on behalf of parties in interest; and John Morgan having appeared

   on behalf of the Office of the U.S. Trustee; and

             For the reasons stated on the record and good cause appearing, it is ORDERED that




   4812-9980-4537v1
  Case 18-27705           Doc 34     Filed 11/07/18 Entered 11/07/18 15:21:46                   Desc Main
                                       Document     Page 2 of 3




        1.         The Motion is granted to the limited extent specified in this Interim Order

Authorizing Use of Cash Collateral (the “Order”).

        2.         The Court will hold a hearing on relief requested in the Debtor’s Motion on a final

basis on November 20, 2018 at 10:00 a.m. (Prevailing Utah Time) (the “Final Hearing”) at the

United States Bankruptcy Court, Judge Kevin R. Anderson, U.S. Courthouse, 350 South Main

Street, Courtroom 376, Salt Lake City, Utah 84101.

        3.         The Debtor is authorized to use Cash Collateral in the amount of $170,500 for the

period between October 15, 2018 (the “Petition Date”) through and including November 20, 2018.

        4.         Bank of the West shall endorse the check(s) in the Debtor’s possession for the sale

of cattle (the “Cattle Proceeds”) and execute all necessary documents to allow the Cattle Proceeds

to be deposited into the debtor-in-possession account.

        5.         Any amount above and beyond $170,500 will remain in the debtor-in-possession

account until the Final Hearing.

        6.         Bank of the West is granted a lien on crops planted using the Cash Collateral

described in this order.

        7.         This order is effective as of the date of the hearing.

--------------------------------------------------end of document-----------------------------------------------




                                                       2
4812-9980-4537v1
  Case 18-27705      Doc 34    Filed 11/07/18 Entered 11/07/18 15:21:46        Desc Main
                                 Document     Page 3 of 3




                   DESIGNATION OF PARTIES TO RECEIVE NOTICE

Service of the foregoing INTERIM ORDER GRANTING MOTION TO USE CASH
COLLATERAL shall be served to the parties and in the manner designated below:

By ECF with the Clerk of the Bankruptcy Court, which will send notice to:


    •   David P. Billings dbillings@fabianvancott.com,
        jwinger@fabianvancott.com;mdewitt@fabianvancott.com
    •   Michael Ronald Brown mbrown@parsonsbehle.com
    •   P. Matthew Cox bankruptcy_pmc@scmlaw.com
    •   John T. Morgan tr john.t.morgan@usdoj.gov,
        James.Gee@usdoj.gov;Lindsey.Huston@usdoj.gov;Suzanne.Verhaal@usdoj.gov
    •   Grace S. Pusavat gpusavat@parsonsbehle.com
    •   Brian M. Rothschild brothschild@parsonsbehle.com, ecf@parsonsbehle.com
    •   Gerald H. Suniville gsuniville@fabianvancott.com, nnelson@fabianvancott.com
    •   United States Trustee USTPRegion19.SK.ECF@usdoj.gov


Dated this 19th day of October, 2018.

                                             PARSONS BEHLE & LATIMER



                                             By: /s/ Michael R. Brown
                                                  Michael R. Brown
                                                  Attorneys for Sugarloaf Holdings, LLC




4812-9980-4537v1
